PER CURIAM:
After submission of briefs and oral argument, we conclude that this case falls within the exclusive jurisdiction of the Missouri Supreme Court under the provisions of the Missouri Constitution Article V, Section 3, in that this case involves the construction of revenue laws of this state.
The issue for determination here is whether a “color key” or “cromalin” furnished by a lithographer to a printer is tangible personal property sold to the printer so as to be subject to sales tax. This is substantially the same issue as that over which the Supreme Court has taken jurisdiction and which is under submission to it in James v. Tres Computer Systems, Inc., No. 63662, Mo., 642 S.W.2d 347.
This cause is therefore transferred to the Supreme Court under the authority of Article V, Section 11.